                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

BRUCE WEAKLEY,                                    )
                                                  )
            Plaintiff,                            )
                                                  )
      v.                                          )
                                                  )           Case No. 4:19-CV-259-SPM
PERMALOK CORP.,                                   )
                                                  )
            Defendant.                            )


                                MEMORANDUM AND ORDER

       This case is before the Court on Defendant’s Motion to Dismiss. (Doc. 14). Defendant

argues that this case should be dismissed pursuant to Federal Rule of Civil Procedure 12(b)(5),

which permits a party to file a motion to dismiss based on insufficient service of process, and

Federal Rule of Civil Procedure 4(m), which requires the court to dismiss a complaint if a

defendant is not served within 90 days after the complaint is filed and the plaintiff shows good

cause for the failure. For the following reasons, the Court will deny the motion.

       I.         BACKGROUND

       On February 20, 2019, Plaintiff filed his pro se complaint in this Court against Defendant.

Plaintiff also filed a motion for leave to proceed in forma pauperis. On February 25, 2019, after a

review pursuant to 28 U.S.C. § 1915(e)(2), the court issued an order granting the motion for leave

to proceed in forma pauperis and giving Plaintiff 30 days to file an amended complaint. (Doc. 5).

On March 14, 2019, Plaintiff filed an amended complaint. (Doc. 6). On April 16, 2019, the Court

dismissed some, but not all, of Plaintiff’s claims, and entered an order directing the Clerk of Court

to issue process upon the amended complaint as to Defendant. At that point, the summons should

have been delivered to the United States Marshals Service (“USMS”) for service to be made,

                                                 1
pursuant to Federal Rule of Civil Procedure Rule 4(c)(3), which provides that when a plaintiff is

proceeding in forma pauperis, the court must order that service be made by a United States marshal

or other person appointed by the Court, and 28 U.S.C. § 1915(d), which requires officers of the

court to issue and serve all process in in forma pauperis cases.

       On August 29, 2019, this Court entered an order noting that service was overdue and giving

Plaintiff until September 27, 2019 to either serve Defendant or show cause why the action should

not be dismissed for failure to comply with Federal Rule of Civil Procedure 4(m). That order was

entered in error. Although the general rule is that the plaintiff is responsible for having the

summons and complaint served, that was not the case here. In this case, responsibility for service

lay with the USMS and not with Plaintiff. Plaintiff did not respond to the order.

       On or around October 17, 2019, the Court contacted staff in the clerk’s office, and it was

discovered that due to some error, the summons had never actually been delivered to the USMS.

At that time, the summons was hand-delivered to the USMS. On October 18, 2019, Defendant was

served. (Doc. 11).

       In the instant motion, Defendant asks the Court to dismiss Plaintiff’s complaint because

Defendant was not timely served under either Rule 4(m) or the Court’s August 29 order extending

the time for service. Defendant also argues that there is no “good cause” for Plaintiff’s failure to

serve Defendant that would require the Court to extend the deadline for service, and no “excusable

neglect” that would give the Court discretion to extend the deadline.

       II.     DISCUSSION

       Federal Rule of Civil Procedure 4(m) provides:

       If a defendant is not served within 90 days after the complaint is filed, the court—
       on motion or on its own after notice to the plaintiff—must dismiss the action
       without prejudice against that defendant or order that service be made within a
       specified time. But if the plaintiff shows good cause for the failure, the court must
       extend the time for service for an appropriate period.

                                                 2
Fed. R. Civ. P. 4(m). It is undisputed that Defendant was not served within the time frame set by

Rule 4(m). Thus, the Court must determine whether there is “good cause” for the failure to serve

Defendant within the appropriate time frame. 1

       “[U]nder Rule 4(m), if the district court concludes there is good cause for plaintiff's failure

to serve within [the time set by Rule 4(m)], it shall extend the time for service.” Kurka v. Iowa

Cty., Iowa, 628 F.3d 953, 957 (8th Cir. 2010) (quoting Adams v. AlliedSignal Gen. Aviation

Avionics, 74 F.3d 882, 887 (8th Cir. 1996)). Although “good cause” is not defined in the rules, the

Eighth Circuit has noted. “[G]ood cause is likely (but not always) to be found when [1] the

plaintiff’s failure to complete service in timely fashion is a result of the conduct of a third person,

typically the process server, [2] the defendant has evaded service of the process or engaged in

misleading conduct, [3] the plaintiff has acted diligently in trying to effect service or there are

understandable mitigating circumstances, or [4] the plaintiff is proceeding pro se or in forma

pauperis.” Id. (citing 4B Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure

§ 1137, at 342 (3d ed. 2002)).

       As a general rule, the plaintiff is responsible for having the summons and complaint served

within the time allowed by Rule 4(m). Fed. R. Civ. P. 4(c)(1). However, as discussed above, where

a plaintiff is authorized to proceed in forma pauperis, the court must order that service be made by

a United States marshal, deputy marshal, or other person specially appointed by a court. Fed. R.

Civ. P. 4(c)(3). See also 28 U.S.C. § 1915(d) (for proceedings in forma pauperis, “[t]he officers of

the court shall issue and serve all process, and perform all duties in such cases”). A plaintiff who



1
  Even where good cause is not shown, the Court has discretion to extend the time for service if
Plaintiff shows that the failure to timely serve Defendant was due to “excusable neglect.” See
Kurka v. Iowa Cty., Iowa, 628 F.3d 953, 957 (8th Cir. 2010). Because the Court finds good cause,
the Court need not reach the question of excusable neglect.
                                                  3
is proceeding in forma pauperis “entitled to rely on service by the USMS.” Wright v. First Student,

710 F.3d 782, 783 (8th Cir. 2013). As long as the plaintiff’s complaint includes adequate

information (such as the defendant’s address), “[t]he court staff [is] obligated to prepare the

summons and provide it to the USMS, and the USMS [is] obligated to effect service.” Id. (citing

28 U.S.C. § 1915(d)).

        If a plaintiff proceeding in forma pauperis has provided adequate information for the

USMS to effect service, but the actions by court staff or the USMS cause a delay in service, good

cause exists for the failure to timely serve, and the complaint should not be dismissed pursuant to

Rule 4(m). See Wright, 710 F.3d at 783-84 (vacating the district court’s dismissal of a complaint

for untimely service of process where the plaintiff was proceeding in forma pauperis and

remanding for a hearing on the reason for the delay in service; stating, “if the delay in service was

the result of a delay by court staff or the USMS in fulfilling their obligations, [the plaintiff’s]

complaint should not have been dismissed under Rule 4(m)”); Heyne v. Mitsubishi Motors N. Am.,

Inc., No. 8:12-CV-421, 2014 WL 3670953, at *4 (D. Neb. July 23, 2014) (“[S]o long as the

plaintiff has provided the necessary information, the Marshals' failure to effect service is

automatically good cause within the meaning of Rule 4(m) for failing to serve process.”) (citing

Moore v. Jackson, 123 F.3d 1082, 1085-86 (8th Cir. 1997)); Gibbons v. Pilcher, Civ. No. 12–

5035–JLV, 2013 WL 4647502, at *13 (D.S.D. Aug. 29, 2013) (noting that “[w]hen the Marshal

fails to properly effectuate service of process, the in forma pauperis litigant should not be penalized

for that failure” ).

        Here, Plaintiff is proceeding in forma pauperis, and his amended complaint provided the

address at which Defendant was ultimately served. The only reason that service was not timely

made is that court staff made an error in not timely delivering the summons to the USMS, a matter



                                                  4
that was completely outside of Plaintiff’s control. As soon as that mistake was corrected,

Defendant was served. Thus, the Court finds good cause for Plaintiff’s failure to timely serve

Defendant, and Plaintiff’s motion to dismiss the case pursuant to Rule 4(m) and Rule 12(b)(5) will

be denied.

       III.    CONCLUSION

       For the reasons stated above,

       IT IS HEREBY ORDERED THAT Defendants’ Motion to Dismiss (Doc. 14) is

DENIED.




                                                SHIRLEY PADMORE MENSAH
                                                UNITED STATES MAGISTRATE JUDGE
Dated this 8th day of November, 2019.




                                                5
